ORDER
The Disciplinary Review Board having filed a report with the Court its decision in DRB 15-081, recommending on the record certified to the Board pursuant to Rule l:20^4(f) (default by respondent), that DANIEL B. KELLEY of CHERRY HILL, who was admitted to the bar of this State in 1998, and who has been suspended from the practice of law since May 19, 2014, be disbarred for violating RPC 1.15(a) (failure to safeguard funds), RPC 1.15(b) (failure to promptly deliver funds to a client or third person), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
*395And DANIEL B. KELLEY having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DANIEL B. KELLEY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that DANIEL B. KELLEY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that DANIEL B. KELLEY continue to comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.